DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 February 2022 has been entered.

Response to Amendment
The amendment filed on 01 February 2022 has been entered, leaving claims 1, 3-6, 8-12, and 14-21 pending, of which claims 19-21 are new.

Election/Restrictions
The pending claims as amended below are allowable, and so the species restriction set forth in the Office action mailed on 10 November 2020 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clint Wimbish on 11 February 2022.

The application has been amended as follows: 

1.	(Currently Amended)  A method of forming a biological scaffold[ configured to be infused with living cells, the method comprising:
selectively[ jetting hydrogel material from one or more printheads onto a build platform according to electronic design data of the scaffold[ to form a layer of hydrogel having a first thickness of from about 25-30 micrometers
drying the layer of hydrogel[ to remove excess water, thereby reducing a thickness of the layer of hydrogel to a second thickness that is less than the first thickness;
selectively imaging the dried layer of hydrogel[ to provide cured portions and uncured portions of the dried layer of hydrogel, the cured portions forming structures of the scaffold on the order of one micrometer; and
repeating steps (1)-(3) a plurality of times to complete formation of the scaffold.

3.	(Currently Amended)  The method of claim 1 wherein[ the one or more printheads are one or more ink jet printheads.

4.	(Currently Amended)  The method of claim 1 wherein the hydrogel material being[ jetted comprises a hydrogel solubilized in a water-based solution[

5.	(Currently Amended)  The method of claim 4 wherein the water-based solution includes the hydrogel solubilized in an acid[

6.	(Currently Amended)  The method of claim 5[ further comprising selectively depositing a buffer[ onto the layer of hydrogel so as to increase the pH of the water-based solution to a range between 6 and 8 such that the hydrogel material self-assembles into a gel.

9.	(Currently Amended)  The method of claim[ 1 wherein the[ hydrogel material being jetted has a viscosity[ in the range of 10.0 and 19.0 centipoise.

10.	(Currently Amended)  The method of claim 1 wherein the hydrogel material being[ jetted includes one or more[ hydrogels selected from a list consisting of collagen type I, collagen type II, fibrillin, and elastin.

11.	(Canceled)  

12.	(Currently Amended)  The method of claim[ 1 wherein the second thickness is[ from about 0.8-1 micrometers.  

 supporting the layer of hydrogel.

15.	(Currently Amended)  The method of claim 14 wherein the[

16.	(Currently Amended)  The method of claim 15 wherein repeated layers of the support material are printed around[ the hydrogel to form a vat.

19.	(Currently Amended)  A method of forming a biological scaffold[ configured to be infused with living cells, the method comprising:
(1)	forming[ build platform, wherein[ said forming comprises[ jetting a water-based solution comprising a hydrogel material on the[ build platform and adjusting the pH of the water-based solution to[ cause the hydrogel material to self-assemble into[ a gel, and wherein the first thickness is from about 25-30 micrometers;
(2)	drying the layer of hydrogel[ to remove excess water, thereby reducing a thickness of the layer of hydrogel to a second thickness that is less than the first thickness;
 dried layer of hydrogel[ to provide cured portions and uncured portions of the dried layer of hydrogel, the cured portions forming structures of the scaffold on the order of one micrometer; and
(4)	repeating steps (1)-(3) a plurality of times to complete formation of the scaffold.

20.	(Currently Amended)  The method of claim 19[ is via addition of a buffer to the water-based solution.

21.	(Currently Amended)  The method of claim 20[ build platform containing the water-based solution.

22.	(New) The method of claim 1 wherein the biological scaffold is a lung scaffold.

23.	(New) The method of claim 19 wherein the biological scaffold is a lung scaffold.

24.	(New) The method of claim 19 wherein the second thickness is from about 0.8-1 micrometers.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to form a biological scaffold by depositing hydrogel material followed by one or more of drying and imaging to form a three-dimensional scaffold structure, while it is generally known that said depositing can be performed by one or more of extruding, jetting, and/or consolidating particulate material, while it is generally known for said drying to cause shrinkage of deposited hydrogel material before said imaging takes place, while it is generally known to utilize buffer material to modulate pH of a deposited hydrogel to cause the deposited material to self-assemble into a gel, while it is generally known to form hydrogel scaffolds to have high resolution structures, and while it is generally known that high resolution structures may be formed by  jetting, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed biological scaffold is formed by performing the claimed jetting to form the claimed hydrogel layer having the claimed fist thickness before drying to remove excess water, thereby reducing to the claimed second thickness before imaging the dried layer to yield the claimed structures on the order of one micrometer and then repeating these steps to complete formation of the claimed scaffold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742